UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7175


MICHAEL ADAMS,

                    Petitioner - Appellant,

             v.

RICHARD GRAHAM, Warden; ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-01934-GJH)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Adams seeks to appeal the district court’s order denying his 28 U.S.C.

§ 2254 (2012) petition. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 20, 2018. The notice

of appeal was filed 43 days later, on September 1, 2018. ∗ Because Adams failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




       ∗
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).


                                              2